DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 11/5/2020. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “preferably shale ash powder”. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the recitation “preferably shale ash powder” will not be considered a required limitation. The claim is considered indefinite and is thereby rejected.
Claim 13 recites “the desired bitumen” in lines 1-2. The limitation lacks antecedent basis in the claim. For purposes of examination, the claim will be interpreted as “where said replaced part replaces 10-30 wt% of the asphalt”. The claim is considered indefinite and is thereby rejected. 

Claim Analysis
5.	Summary of Claim 1:
An additive for replacing a part of bitumen in bitumen construction mixtures and for improving said construction mixtures, comprising 

i) 50-70 wt% vulcanized rubber;

ii) 15-25 wt% bitumen; and

iii) 15-25 wt% mineral powder.

 
Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bynum, et al. (US Patent 3,707,901).
	Regarding claim 1, Bynum et al. teach pavement compositions wherein the composition is used to fill cracks in the surface layer of asphalt and other materials employed on roadways (col. 1 lines 5-30) thereby reading on “additive for replacing part of bitumen in bitumen construction mixtures” as required by the instant claim 1 and the “system of improving asphalt comprising construction mixtures comprising replacing a part of said asphalt with an additive” as required by instant claim 12, wherein Bynum et al. teach the pavement composition comprises a mixture of vulcanized rubber in an amount of 30 to 60 percent by volume thereby reading on the i) 50-70 wt% vulcanized rubber; fine mineral aggregates in an amount from 20 to 50% by volume thereby reading on the iii) 15-25 wt% mineral powder, and further comprising asphalt from 15 to 35% by volume (claim 1) thereby reading on the ii) 15-25 wt% bitumen.  
	Regarding claim 17, the roadways of Bynum et al. read on the “road construction mixtures” of the instant claim.
Claim Rejections - 35 USC § 102/103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bynum, et al. (US Patent 3,707,901).
Regarding claim 14, Bynum et al. teach the system of claim 17 as set forth above and incorporated herein by reference.
Bynum et al. do not particularly teach the improvement to the performance grading of the road construction mixture.   
	The improvements to the performance grade of the road construction mixture are functions of the composition. Bynum et al. teach the same composition comprising an asphalt, mineral filler and vulcanized rubber as set forth in the rejection above. Therefore, the improvements to the performance grading in the road construction mixture of Sousa is expected to be the same as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

	
Claim Rejections - 35 USC § 103

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bynum, et al. (US Patent 3,707,901) in view of Chemdye Inc. (GB 966 782) as listed on the IDS dated 9/30/2022.
	Regarding claim 2, Bynum et al. teach the additive of claim 1 as set forth above and incorporated herein by reference. Bynum et al. teach the mineral aggregate is powder plant bottom ash (col. 3 line 31).
	Bynum et al. do not particularly teach the mineral powder is a fuel ash.
Chemdye Inc. teach a composition for use in bituminous paving compositions comprising vulcanized rubber, a light weight mineral filler in particle form, wherein the filler is fly ash (Abstract) thereby reading on the fuel ash of instant claim 2. Chemdye Inc. offer the motivation of using fly ash due to its ability to reduce the danger of spontaneous combustion (col. 4 line 15). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the fly ash of Chemdye Inc. in the composition of Bynum et al., thereby arriving at the claimed invention.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bynum, et al. (US Patent 3,707,901) in view of De Sars (US PG Pub 2009/0163624 A1).
	Regarding claim 3, Bynum et al. teach the additive of claim 1 as set forth above and incorporated herein by reference. Bynum et al. teach the mineral aggregate is powder plant bottom ash (col. 3 line 31).
	Bynum et al. do not particularly teach the mineral powder is a shale ash.
	De Sars teaches a ready to use bituminous mix, wherein the bituminous mix comprises vulcanized rubber, bitumen and aggregates (claims 1, 3-4) and wherein the aggregates comprise shale as a functional equivalent to the bottom ash of Bynum et al. [0044]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the shale ash of De Sars as the mineral aggregate of Bynum et al., thereby arriving at the claimed invention.

11.	Claims 1, 4-5, 9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa (US PG Pub 2018/0297898 A1).
Regarding claims 1, Sousa teaches rubber composites for use in construction or maintenance of pavements and roads [0017] thereby reading on “additive for replacing part of bitumen in bitumen construction mixtures” as required by the instant claim 1 and the “system of improving asphalt comprising construction mixtures comprising replacing a part of said asphalt with an additive” as required by instant claim 12, wherein the rubber composite comprises vulcanized rubber, at least one first powdered additive in an amount of from 15 to 30 wt%, wherein the additive is a mineral based powder thereby reading on the  iii) 15-25 wt% mineral powder, wherein the rubber composite of Sousa further comprises at most 20 wt% of at least one oil, wherein the oil is bitumen thereby reading on the ii) 15-25 wt% bitumen (claims 1-3 , 7 and 10). 
Sousa does not particularly teach the amount of rubber as required by the instant claim.
However, considering the ranges taught by Sousa for the other ingredients (15 to 30 wt% of a first additive, at most 20 wt% oil, and the second additive in an amount of 5 to 10 wt%; claims 1-9) it would have been obvious to one of ordinary skill in the art to envisage the claimed range of vulcanized rubber to be 50 – 70 wt%. Therefore it would have been obvious to choose a range of vulcanized rubber of Sousa to overlap the claimed range, thereby reading on the claimed invention.
Regarding claim 4, Sousa further teaches the method for obtaining the rubber composite, wherein the method comprises mixing the oil and the rubber at a first elevated temperature [0041] wherein the temperature is between 160 – 190 C [0055] thereby reading on the i) loading particles of vulcanized rubber into a reactor and heating till a temperature of 150-180 C in the whole reactor volume is achieved and ii) loading bitumen to said rubber and heating till a temperature of 150 – 180 C in the whole reactor volume is achieved; and wherein the process of Sousa further comprises adding the first powdered additive to the rubber particles [0042] thereby reading on the iii) loading a mineral powder to said mixture of rubber and bitumen, and heating till a temperature of 150 – 180 C in the whole reactor volume is achieved. 
Regarding claim 5, Sousa teaches mixing the components [0041].
Regarding claim 6, Sousa teaches cooling [0045] and teach the rubber composite are about 1 and 800 micrometers in size [0032] thereby reading on the average size of “up to 3 mm” as required by the instant claim.
Regarding claim 9, Sousa teaches the temperature is between 160 – 190 C [0055] thereby reading on the 160 – 170 C of the claimed range.
Regarding claims 13 and 15, Sousa teaches up to 40% by weight of the rubber composition by weight of a paving binder in a paving composition (claim 11) thereby reading on the claimed range of 10-30 wt% for instant claim 13 and 20 wt% of instant claim 15. 
Regarding claims 14 and 15, Sousa does not particularly teach the improvement to the performance grading of the road construction mixture.   
	The improvements to the performance grade of the road construction mixture are functions of the composition. Sousa teaches the same composition comprising an asphalt, mineral filler and vulcanized rubber as set forth in the rejection above. Therefore, the improvements to the performance grading in the road construction mixture of Sousa is expected to be the same as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 16, Sousa teaches the step of cooling [0045] and granulation ([0032], claim 4), and further teach the rubber composite are about 1 and 800 micrometers in size [0032] thereby reading on the average size of “up to 2 mm” as required by the instant claim.
Regarding claim 17, the paving composition of Sousa (claim 11) read on the “road construction mixtures” of the instant claim.

12.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa (US PG Pub 2018/0297898 A1) in view of Chemdye Inc. (GB 966 782) as listed on the IDS dated 9/30/2022.
	Regarding claims 2 and 7, Sousa teach the additive of claim 1 and the method of claim 4 as set forth above and incorporated herein by reference. 
	Sousa does not particularly teach the mineral powder is a fuel ash.
Chemdye Inc. teach a composition for use in bituminous paving compositions comprising vulcanized rubber, a light weight mineral filler in particle form, wherein the filler is fly ash (Abstract) thereby reading on the fuel ash of instant claims 2 and 7. Chemdye Inc. offer the motivation of using fly ash due to its ability to reduce the danger of spontaneous combustion (col. 4 line 15). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the fly ash of Chemdye Inc. in the composition of Sousa, thereby arriving at the claimed invention.

13.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa (US PG Pub 2018/0297898 A1) in view of De Sars (US PG Pub 2009/0163624 A1).
	Regarding claims 3 and 8, Sousa teach the additive of claim 1 and the method of claim 4 as set forth above and incorporated herein by reference. 
	Sousa does not particularly teach the mineral powder is a shale ash.
	De Sars teaches a ready to use bituminous mix, wherein the bituminous mix comprises vulcanized rubber, bitumen and aggregates (claims 1, 3-4) and wherein the aggregates comprise shale as a functional equivalent to the aggregate of Sousa [0044]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). AS such, it would have been obvious to one of ordinary skill in the art to use the shale ash of De Sars as the mineral aggregate of Sousa, thereby arriving at the claimed invention.

14.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sousa (US PG Pub 2018/0297898 A1) in view of Baumgardner et al. (US PG Pub 2003/0004234 A1).
Regarding claims 10-11, Sousa teach the additive of claim 1 and the method of claim 4 as set forth above and incorporated herein by reference. 
	Sousa does not particularly teach calcium hydroxide and is further silent on the amount of the calcium hydroxide. 
	Baumgardner et al. teach a vulcanized rubber asphalt wherein the composition comprises calcium hydroxide as an accelerator in the amount of from 2 – 75% in the additive wherein the additive is a concentrate and is added to the asphalt blend at various stages of production in an amount of 1 – 25% of the polymer/rubber thereby resulting the claimed range of from 3-12 wt% and 5-10 wt% of the mixture of step iii), wherein the calcium hydroxide is added in the form of powder thereby reading on the coating said granules as required by the instant claim (Abstract, [0015-0016], [0025], claims 5 and 12). Baumgardner et al. offer the motivation of using the calcium hydroxide due to its ability to act as an accelerator to enhance the bonding and curing of the rubber and asphalt [0005]. In light of these benefits it would have been obvious to one of ordinary skill in the art to use the calcium hydroxide of Baumgardner et al. in the additive of Sousa, thereby arriving at the claimed invention.  

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sousa et al. US PG Pub 2014/0377563 A1 (US counterpart to WO 2013/132488 A1 as listed on the IDS dated 11/5/2020).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763